tcmemo_2010_199 united_states tax_court wayne c evans petitioner v commissioner of internal revenue respondent madelyn f evans petitioner v commissioner of internal revenue respondent docket nos filed date kirk a mccarville and philip c wilson for petitioners heidi i hansen for respondent memorandum findings_of_fact and opinion cohen judge in a notice sent date respondent determined deficiencies in petitioners’ federal income taxes for and of dollar_figure and dollar_figure respectively respondent also determined penalties for fraud under sec_6663 of dollar_figure and dollar_figure against wayne c evans evans for and respectively the issues for decision are whether petitioners had unreported income resulting in an underpayment_of_tax for each year whether the underpayment_of_tax for each year was due to fraud on the part of evans justifying the penalty and negating the bar of the statute_of_limitations whether petitioners are entitled to any deductions not allowed by respondent and whether madelyn f evans ms evans is entitled to relief under sec_6015 unless otherwise indicated all section references are to the internal_revenue_code code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure findings_of_fact some of the facts have been stipulated between evans and respondent and the stipulated facts are incorporated in our findings by this reference ms evans declined to stipulate asserting that she had no knowledge of the relevant facts she did not contradict any of the facts in the stipulation between evans and respondent and the stipulated facts were established with respect to her pursuant to a motion order to show cause and order following the procedures specified in rule petitioners resided in arizona at the time that they filed their petitions at all material times they were married to each other and resided together from through the years in issue petitioners resided on property on west calle concordia in tucson arizona the concordia property the concordia property was purchased by stephen and rosalie olsen the olsens in and was refinanced in with a loan of dollar_figure from household finance petitioners did not pay rent to the olsens for their use of the concordia property but during they made payments on the household finance mortgage and otherwise to prevent foreclosure on the concordia property the sources and amounts of the payments are further described below the farming authority and huntington construction on date evans entered into an agreement with the tohono o’odham farming authority the farming authority pertaining to evans’ employment as the full-time general manager of the farming authority evans had oversight responsibility for the approval and disbursement of farming authority funds the agreement provided among other things that the general manager shall be responsible for causing the accounts of the authority to be maintained in accordance with an accounting system established by the authority’s accountant or accounting firm the records and accounts of the authority will be available at all reasonable times for inspection and examination by authorized officers of the authority and the council the board may require special examinations to be made at any time the general manager shall arrange for an audit to be made at the close of each business year by a certified accounting firm approved by the board evans’ employment agreement specifically prohibited him from transacting business on the farming authority’s behalf with any company in which he held a direct or indirect interest by transacting business with such a company evans would have a conflict of interest evans’ failure to disclose to his employer that he was conducting farming authority business with a company in which he had such an interest would be a breach of the fiduciary duty he owed to his employer any such conduct by evans would be grounds for termination huntington construction inc huntington construction was an arizona corporation effectively operated and controlled by evans during and evans concealed from the farming authority his ownership operation and control of huntington construction evans caused checks totaling dollar_figure in and checks totaling dollar_figure in to be paid to huntington construction from the farming authority willie gilbert gilbert was paid_by evans to sign checks drawn on the huntington construction account to conceal evans’ ownership and control of huntington construction checks were drawn on huntington construction’s bank account to pay for willie gilbert’s travel_expenses including one or more trips to indiana where gilbert had family records were not maintained to substantiate the business_purpose of gilbert’s travel payments to gilbert and other persons for services to huntington construction were not reported to the internal_revenue_service by huntington construction on date the tohono o’odham nation filed a complaint against evans ms evans willie gilbert jane doe gilbert stephen olsen rosalie olsen dawson riley jane doe riley huntington construction western pacific construction inc and voice of god recordings inc in the u s district_court for the district of arizona the district_court the civil case in date the civil case was settled with an agreement providing in part that voice of god recordings would pay dollar_figure to the tohono o’odham nation evans had caused the sum of dollar_figure to be paid_by huntington construction to voice of god recordings on behalf of petitioners as further described below ms evans was a party to the settlement agreement on date evans was indicted in the district_court on counts of embezzlement and theft from an indian tribal_organization theft or bribery concerning programs receiving federal funds wire fraud and frauds and swindles the first count of the indictment alleged in part that beginning on or about december and continuing through on or about september in the district of arizona wayne c evans did embezzle steal knowingly convert to his use or the use of another and did willfully misapply and permit to be misapplied approximately dollar_figure7 million of the moneys funds credits goods assets and other_property belonging to or intrusted to the custody or care of the tohono o’odham indian nation by causing those funds to be paid to himself through use of huntington construction an entity which he secretly and covertly controlled on date an information was filed in the district_court charging evans with filing a false tax_return for in violation of sec_7206 on date evans represented by counsel entered into a plea agreement in which he pleaded guilty to the first count of the indictment and to the information specifically admitting facts establishing his guilt beyond a reasonable doubt the facts admitted included the following huntington construction inc was an arizona corporation beginning at least as early as wayne c evans effectively operated and controlled the affairs of huntington construction inc huntington construction performed work for the farming authority while wayne c evans was the farming authority’s general manager and during the time evans controlled its affairs between march and august the farming authority paid huntington construction approximately dollar_figure7 million for work allegedly performed on farming authority projects wayne c evans was responsible for authorizing the payment of those funds wayne c evans failed to disclose and concealed from the farming authority that he effectively owned operated and controlled huntington construction and the funds in its bank accounts while causing farming authority funds to be paid to huntington construction once wayne c evans had effected the transfer of funds to huntington wayne c evans controlled the use of those funds and used them for personal purposes once the funds were deposited to huntington’s bank accounts evans concealed his control of those funds by directing third-party nominees to sign checks and make payments from the huntington accounts on or about date in tucson arizona wayne c evans filed and subscribed to a joint u s individual_income_tax_return for the calendar_year wayne c evans signed the return under penalties of perjury the return understated wayne c evans’ total income for the tax_year in that wayne c evans knowingly failed to include the above-mentioned monies from tribal funds during the calendar_year a judgment of conviction pursuant to evans’ guilty plea was entered date evans was sentenced to months in prison followed by years of supervised release and was ordered to pay restitution of dollar_figure to the tohono o’odham nation the restitution amount was arrived at by taking the total amount of money evans illegally received reduced by the dollar_figure voice of god recordings paid in settlement of the civil suit on three occasions in and evans attempted to have the restitution provision in his sentence vacated but the district_court and the court_of_appeals for the ninth circuit held that he was barred by his plea agreement from contesting the sentence no income_tax return was filed for huntington construction for or in date petitioners filed joint individual income_tax returns for and on which they reported dollar_figure and dollar_figure of income from huntington construction for and respectively petitioners did not provide bank records reflecting income or expenses or receipts substantiating their expense deductions to their return preparer when the returns were prepared the returns did not report all of the income petitioners received as a result of payments from the farming authority to huntington construction and disbursements from huntington construction to or for petitioners after examining records of payments made by the farming authority to huntington construction and checks written on the bank accounts of huntington construction respondent determined that petitioners had unreported income that certain business_expenses and personal itemized_deductions were allowable and that other checks represented payments for the personal benefit of petitioners and constituted taxable_income to them the personal itemized_deductions allowed included charitable_contributions to voice of god recordings checks drawn on huntington construction’s account payable to its bank for cashier’s checks or for cash totaled dollar_figure in and dollar_figure in specific items of unreported income on date funds were withdrawn from huntington construction’s bank account and used to purchase cashier’s checks to voice of god recordings for dollar_figure and to coots funeral home for dollar_figure at the same time dollar_figure in cash was withdrawn from the account coots funeral home provided funeral services for evans’ brother on date funds were withdrawn from the huntington construction account to purchase a dollar_figure cashier’s check payable to western pacific construction inc western pacific western pacific sometimes referred to in the stipulation of facts as pacific western was an arizona corporation owned and controlled by petitioners on date funds were withdrawn from the huntington construction account to purchase a dollar_figure cashier’s check payable to the olsens on date dollar_figure was withdrawn from the huntington construction account to purchase a vehicle for one of petitioners’ children on date funds were withdrawn from the huntington construction account to purchase a dollar_figure cashier’s check payable to the widow of evans’ brother on date funds were withdrawn from the huntington construction account to purchase a dollar_figure cashier’s check payable to household finance to be applied to the mortgage on the concordia property in conjunction with the payment the concordia property was transferred from the olsens to the campo bello irrevocable_trust petitioners are the grantors of the campo bello irrevocable_trust and along with their children are the beneficiaries of the trust on date funds were withdrawn from the huntington construction account to purchase two dollar_figure cashier’s checks used to pay personal debts of petitioners in date funds were withdrawn from the huntington construction account to purchase dollar_figure and dollar_figure cashier’s checks payable to voice of god recordings on behalf of petitioners during and western pacific received income totaling dollar_figure and dollar_figure certain of the income was received from the farming authority and much of it was received from huntington construction no income_tax returns were filed for western pacific and petitioners did not include any income from western pacific on their return for or on date funds totaling dollar_figure were withdrawn from western pacific’s bank account to make payments by or on behalf of petitioners to prevent a foreclosure on the concordia property during the years in issue checks written on western pacific’s bank account were payable to petitioners or members of their family or to cash ms evans signed most of the checks written on the western pacific account ms evans’ liability petitioners’ federal tax returns for and were filed in date ms evans was aware of evans’ indictment and arrest at the time that she signed the joint returns and she knew or should have known of the underreporting of income and understatement of taxes on those returns she signed checks on the western pacific account by which that corporation’s income was distributed to petitioners or to members of their family she knew or should have known that such income had not been reported by western pacific or by petitioners on their returns she received the benefits of the unreported income and the resulting underpayment of taxes to the same extent as evans opinion respondent relies on sec_6501 as a defense to petitioners’ assertion of the bar of the statute_of_limitations and therefore must prove that petitioners’ and tax returns were false or fraudulent with the intent to evade tax because the question of fraud is determinative as to the statutory period of limitations as well as the penalty under sec_6663 against evans we first discuss the evidence and our conclusions with respect to fraud respondent has not alleged fraud by ms evans however proof of fraud against either spouse prevents the running of the period of limitations as to both spouses with respect to the income_tax deficiencies on joint returns 56_tc_982 affd 470_f2d_87 1st cir the penalty in the case of fraud is a civil sanction provided primarily as a safeguard for the protection of the revenue and to reimburse the government for the heavy expense of investigation and the loss resulting from the taxpayer’s fraud 303_us_391 113_tc_99 the commissioner has the burden of proving by clear_and_convincing evidence an underpayment for each year in issue and that some part of the underpayment for each of those years is due to fraud sec_7454 rule b if the commissioner establishes that any portion of the underpayment is attributable to fraud the entire underpayment is treated as attributable to fraud and subjected to a 75-percent penalty unless the taxpayer establishes that some part of the underpayment is not attributable to fraud sec_6663 and b the commissioner must show that the taxpayer intended to conceal mislead or otherwise prevent the collection_of_taxes 90_tc_1130 the existence of fraud is a question of fact to be resolved upon consideration of the entire record 98_tc_511 fraud will never be presumed id 55_tc_85 fraud may however be proved by circumstantial evidence and inferences drawn from the facts because direct proof of a taxpayer’s intent is rarely available 99_tc_202 the taxpayer’s entire course of conduct may establish the requisite fraudulent intent 56_tc_213 fraudulent intent may be inferred from various kinds of circumstantial evidence or badges_of_fraud including the consistent understatement of income inadequate records implausible or inconsistent explanations of behavior concealing assets and failure to cooperate with tax authorities 796_f2d_303 9th cir affg tcmemo_1984_601 dealing in cash is also considered a badge of fraud by the courts because it is indicative of a taxpayer’s attempt to avoid scrutiny of his finances see id pincite additional badges_of_fraud include handling one’s affairs to avoid making the records usually made in transactions of the kind 317_us_492 evidence of fraud also includes a taxpayer’s use of a business_entity to cloak the personal nature of expenses see romer v commissioner tcmemo_2001_168 although evans’ conviction for subscribing a false federal tax_return does not collaterally estop him from denying that he fraudulently understated petitioners’ income_tax_liability his conviction is evidence of fraudulent intent see 84_tc_636 evans contends that he entered into the plea agreement solely to protect ms evans in the face of a threat that she might be arrested the details alleged in the counts of which he was convicted and admitted in the plea agreement are specific and convincing evidence of fraud and he has not raised any doubt that the facts admitted are accurate his motivation in entering into the plea agreement is irrelevant and in no way undermines the reliability of the overwhelming evidence of unreported income accompanied by other badges_of_fraud petitioners also contend that the amounts paid to huntington construction from the farming authority were for work before the time that evans became general manager and that therefore those amounts were not embezzled from the farming authority in breach of his duties whether petitioners’ business performed services for the farming authority before the time that evans became the general manager is irrelevant in this case the payments received by huntington construction and used for petitioners’ personal purposes during the years in issue were income to them during those years the failure to report that income resulted in underpayments of taxes and is clear_and_convincing evidence of fraud respondent has thus shown by clear_and_convincing evidence that petitioners received unreported income during each of the years in issue at least in the amounts withdrawn from huntington construction and western pacific as set forth in our findings once the receipt of income is shown it is petitioners’ burden to come forward with explanations of why receipts are not taxable or of offsetting deductions see eg 82_tc_413 affd without published opinion 772_f2d_910 9th cir respondent does not have the burden of disproving petitioners’ entitlement to deductions even in a criminal case where the government bears a heavier burden_of_proof see eg 231_f2d_928 9th cir petitioners did not produce any records to substantiate their business_expenses under the circumstances we are entitled to infer that they did not maintain required records or that any records that were maintained would be unfavorable to their claims see 6_tc_1158 affd 162_f2d_513 10th cir petitioners suggest that respondent had a burden to show that evans possessed a requisite amount of education and business experience or sophistication to keep such records although a taxpayer’s education and experience may be considered in determining intent we are satisfied that the complicated scheme engaged in by evans is clear_and_convincing evidence that he had the requisite business experience or sophistication and that he knew that records are required to substantiate deductions under the management agreement with the farming authority evans was to maintain records and accounts among other duties thus his failure to keep or to produce records may be regarded as concealment evans admitted in the plea agreement that he concealed his ownership of huntington construction from the farming authority petitioners argue that disguising assets or embezzlement standing alone does not establish intent to evade taxes these facts taken together with other badges_of_fraud however are clear_and_convincing evidence of fraudulent intent respondent refers to the untimely filing of petitioners’ tax returns as evidence of fraud petitioners argue that late filing as contrasted with failure_to_file is not indicative of fraud the returns in this case however were filed after disclosure of evans’ criminal conduct in misappropriating funds returns were not filed for the entities through which the misappropriated funds were channeled to petitioners under these circumstances we agree with respondent the evidence is clear_and_convincing that petitioners dealt in large amounts of cash during the years in issue petitioners’ response is to point to the paper trail on which respondent relies petitioners assert that the paper trail negates fraudulent intent again the evidence must be considered in the context of the total factual record that petitioners’ schemes were discovered because they did not successfully hide all potential evidence is not an exonerating factor even if some portion of the cash was used for business_expenses the handling of one’s affairs to avoid making the records usual in transactions of the kind has long been recognized as a badge of fraud spies v united_states u s pincite see bradford v commissioner f 2d pincite another badge of fraud in this case is the record of implausible and inconsistent explanations of behavior evans attempts to explain away his guilty plea and plea agreement as intended to protect his wife from arrest he has not shown that the facts admitted in the plea agreement are inaccurate he attempts to minimize his wrongful conduct toward the farming authority by asserting that funds were owed to huntington construction prior to his employment as general manager but the receipt of dollar_figure7 million in and calls for more than a generalized assertion that it was due before mid-1995 by the nature of the claim corroborating documentary or witness evidence should have been available because such evidence was not produced a negative inference again may be drawn see wichita terminal elevator co v commissioner supra pincite in any event the failure to report the income regardless of the legality or illegality of its source is the key element in this case disallowed deductions as a general_rule with respect to the amounts of the deficiencies in issue the taxpayer bears the burden_of_proof rule a 503_us_79 512_f2d_882 9th cir affg tcmemo_1972_133 that burden may shift to the commissioner if the taxpayer introduces credible_evidence with respect to any factual issue relevant to ascertaining the taxpayer’s tax_liability sec_7491 however sec_7491 applies with respect to an issue only if the taxpayer has complied with the requirements under the code to substantiate any item has maintained all records required by the code and has cooperated with reasonable requests by the commissioner for witnesses information documents meetings and interviews sec_7491 and b for the reasons discussed above petitioners’ evidence is unreliable and their claims are unsubstantiated they have not satisfied the conditions for shifting the burden_of_proof to respondent the deductions in dispute are identified by a list of checks that evans generally claimed were business_expenses of huntington construction including travel_expenses vehicle expenses and meals expenses that were not substantiated in accordance with sec_274 some disputed payments were made to petitioners’ sons evans’ testimony was not corroborated by records or other testimony and none of the witnesses could identify specific services petitioners’ sons performed during or evans professed a lack of recollection with respect to many of the payments his testimony asserting that certain payments related to loan transactions was not supported by any documentation of loans received or repaid testimony concerning attorney’s fees was not supported by evidence establishing that the fees were business_expenses rather than personal nondeductible expenses such as fees relating to the criminal case business-related litigation referred to during the testimony apparently occurred or more years before the years in issue many of the items that evans asserted were business related were inherently_personal and the record of diversion of business income to pay personal expenses undermines the credibility of the generalized assertions of business_purpose the failure to keep adequate_records the use of cash the absence of tax returns for huntington construction and western pacific the failure to turn over records to petitioners’ return preparer and the implausible claims together render the uncorroborated testimony unreliable petitioners have not shown any error in the deficiency determinations for and respondent has proven that the fraud_penalty applies and petitioners have not established that any part of the underpayments was not attributable to fraud see sec_6663 respondent is not barred from assessing petitioners’ and tax deficiencies the penalty under sec_6663 will be upheld sec_6015 relief ms evans asserted in her petition a claim for relief from joint_and_several_liability for and under sec_6015 she does not qualify for relief under sec_6015 because petitioners were married and living together at all material times relief under sec_6015 requires that she establish that in signing the return she did not know and had no reason to know that there was an understatement_of_tax attributable to items of evans see sec_6015 under either sec_6015 or f she must show that taking into account all of the facts and circumstances it is inequitable to hold her liable for the deficiencies at trial ms evans testified that she did not know anything about her husband’s activities giving rise to an understatement_of_tax for each year although she signed many of the checks by which funds were diverted to pay petitioners’ personal expenses we are not persuaded that she did not know or have reason to know of the understatements at the time she signed the tax returns she knew that evans was being prosecuted for misappropriation of funds as far as the record reflects the unreported income was used by petitioners equally and she has suggested no particular facts that would support a conclusion of inequity in holding her liable it is not inequitable to hold her liable for the deficiencies on the joint returns we need not therefore discuss the additional factors generally considered in determining entitlement to relief under sec_6015 we have considered the other arguments of the parties they are irrelevant to our decision or lack merit justifying discussion to reflect the foregoing decisions will be entered for respondent
